DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/29/2021 was filed on or after the effective filing date of the instant application on 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10-12, 14 and 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belt et al (US 2003/0187956).
Regarding claim 1, Belt discloses an integrated network receiver including a processor (server 12 in Figures 4b and 5b as an integrated network receiver) comprising:
(a) said integrated network receiver includes a first universal resource identifier for a first channel, said integrated network receiver including an input suitable for receiving a first input video content from the Internet based upon said first universal resource identifier (¶ [0038], ¶ [0040] and ¶ [0042]);
(b) said integrated network receiver providing said first input video content for said first channel to a head end connected to a plurality of customer devices through a transmission network (¶ [0041] and ¶ [0044]);
(c) said integrated network receiver updating said first universal resource identifier based upon data obtained from a video address server (¶ [0033] and ¶ [0063]).

Regarding claim 6, Belt discloses the receiver as discussed in the rejection of claim 1. Belt further discloses wherein said first input video content is transcoded and said transcoded first input video content is provided as said first input video content for said first channel to said head end (¶ [0041], ¶ [0044] and ¶ [0057]).



Regarding claim 8, Belt discloses the receiver as discussed in the rejection of claim 1. Belt further discloses wherein said first universal resource identifier is updated on said video address server through a network connection (Figures 4-5; ¶ [0033] and ¶ [0063]).

Regarding claim 10, Belt discloses the receiver as discussed in the rejection of claim 1. Belt further discloses wherein said integrated network receiver includes a plurality of additional channels and a plurality of corresponding additional universal resource identifiers, one of which is associated with a respective additional channel (¶ [0033], ¶ [0038], ¶ [0040]-[0043], ¶ [0046] and ¶ [0051]-[0052]).

Regarding claim 11, Belt discloses the receiver as discussed in the rejection of claim 1. Belt further discloses monitoring network parameters related to said first input video content (Figures 5a-5b; and ¶ [0042]-[0047]).

Regarding claim 12, Belt discloses the receiver as discussed in the rejection of claim 11. Belt further discloses wherein said network parameters include at least one of a quality of service for said first input video content, a latency for said first input video content, packet losses for said first input video content, a bit rate for said first input 

Regarding claims 14 and 19, all limitations of claims 14 and 19 are analyzed and rejected corresponding to claims 1 and 6 respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belt et al (US 2003/0187956) in view of Houghton et al (US 2005/0021609).
Regarding claim 2, Belt discloses the receiver as discussed in the rejection of claim 1. Belt is silent about said integrated network receiver including a second universal resource identifier for said first channel.
Houghton discloses said integrated network receiver including a second universal resource identifier for said first channel (Figure 15; ¶ [0065]-[0066] and ¶ [0069]-[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Belt’s system to include a second 

Regarding claim 3, Belt in view of Houghton discloses the receiver as discussed in the rejection of claim 2. The combined system further discloses wherein said integrated network receiver switching from receiving said first input video content based upon said first universal resource identifier to said second universal resource identifier when said video content is not available based upon said first universal resource identifier (taught by Houghton; ¶ [0065]-[0066] and ¶ [0069]-[0070]).

Regarding claim 4, Belt in view of Houghton discloses the receiver as discussed in the rejection of claim 3. The combined system further discloses wherein said integrated network receiver updating said second universal resource identifier based upon data obtained from said video address server (taught by Belt; ¶ [0033] and ¶ [0063]; and taught by Houghton; ¶ [0063]).

Regarding claim 5, Belt in view of Houghton discloses the receiver as discussed in the rejection of claim 4. The combined system further discloses wherein said integrated network receiver switching from receiving said first input video content based upon said second universal resource identifier to said first universal resource identifier 

	Regarding claim 9, Belt in view of Houghton discloses the receiver as discussed in the rejection of claim 4. The combined system further discloses wherein said second universal resource identifier is updated on said video address server through a network connection (taught by Belt; Figures 4-5; ¶ [0033] and ¶ [0063]; and taught by Houghton; Figure 7 and ¶ [0063]).

Regarding claim 13, Belt in view of Houghton discloses the receiver as discussed in the rejection of claim 2. The combined system further discloses wherein said integrated network receiver switching from receiving said first input video content based upon said first universal resource identifier to said second universal resource identifier based upon network parameters related to said first input video content (taught by Houghton; ¶ [0065]-[0066] and ¶ [0069]-[0070]).

Regarding claims 15-18, all limitations of claims 15-18 are analyzed and rejected corresponding to claims 2-5 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421